DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending and being examined.

Response to Amendment
The previous rejection of Claims 13, 19, 20, 23, 27-29, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 1-5, 8-26, 28-31, under 35 U.S.C. 103 as being unpatentable over WO 2016/012786 A1 in which citations are directed toward the US publication, US 2017/0204221 A1 to Keyworth et al. (hereinafter Keyworth) and in further view of US 2012/0232245 A1 to Jeong et al. (hereinafter Jeong) is/are withdrawn in light of the Applicant’s amendments and arguments.

	
Election/Restriction
Applicant’s election of Species L2NI2(OAc)2] for Formula I and Zn3[Co(CN)6]2 for the DMC catalyst, in the reply filed on 01/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, and 7 are withdrawn as non-elected species.
Claims 1-5, 8-31 are elected and are examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-23, 25-27, 30 and 31, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-3, 6-10, 47, 96, and 102-104, of copending Application No. 16/757,870 (hereinafter App. No. 16/757,870). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 16/757,870 teach each and every component and reads upon the claims of the present application in an anticipatory manner.
Claims 1-5, 8-15, 17-22, and 25, of the present application are read upon by claims of 1-3, 6-10, 47, 96, and 102-104 of App. No. 16/757,870 which teaches a method of preparing a high molecular weight polycarbonate ether polyol comprising the steps of mixing a catalyst of formula (I), DMC catalyst, and carbon dioxide with epoxide, and the obtained polycarbonate ether polyol.
Claim 16 and 31 of the present application is also read upon by process steps of claim 47 of App. No. 16/757,870 which inherently has the “high molecular weight” range and PDI as evidenced by p. 36 and 48 of the specification.
Claims 23, 26, 27, and 30 of the present application is also read upon by claim 47 of App. No. 16/757,870, where the steps would inherently make the claimed formulas and m and n linkages as evidenced by p. 36 and 42-44 of the specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-5, 8-13, 23-29 and 31, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of copending Application No. 16/987,153 (hereinafter App. No. 16/987,153). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 16/987,153 teach each and every component and reads upon the claims of the present application in an anticipatory manner.
Claims 1, 3-5, 8-13, 23-29 and 31, of the present application are read upon by claims of 22-29, and 31-37, of App. No. 16/987,153 which teaches a method of preparing a polycarbonate ether polyol comprising the steps of mixing a catalyst of formula (I), DMC catalyst, and carbon dioxide with epoxide, and the obtained polycarbonate ether polyol having formula (IV) with a polydispersity of 1-2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14, 17-21, 25, and 26, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, and 20-24 of U.S. Patent No. 10,774,179 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,774,179 B2 teaches each and every component and reads upon the claims of the present application in an anticipatory manner.
Claims 1-14, 17-21, 25, and 26, of the present application are read upon by claims of 1-16, and 20-24, of U.S. Patent No. 10,774,179 B2 which teaches a method of preparing a polycarbonate ether polyol comprising the steps of mixing/reacting a catalyst of formula (I), DMC catalyst, and carbon dioxide with epoxide.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, and 22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites “The method of claim 19 wherein M’…” However, M’ is not in claim 19, but is in claim 20, and thus, there is insufficient antecedent basis for this limitation in the claim. It appears that the claim should depend from claim 20.

Claim 22 recites “The method of claim 19 wherein M”…” However, M” is not in claim 19, but is in claim 20, and thus, there is insufficient antecedent basis for this limitation in the claim. It appears that the claim should depend from claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/012786 A1 in which citations are directed toward the US publication, US 2017/0204221 A1 to Keyworth et al. (hereinafter Keyworth) and as evidenced by US 2012/0232245 A1 to Jeong et al. (hereinafter Jeong).
Regarding claim 27, Keyworth teaches a method of polymerization comprising a reaction of carbon dioxide with an epoxide in the presence of a catalyst having formula I (See abstract and para 12). Specifically, cyclohexane oxide (CHO), carbon dioxide (CO2) and the catalyst L9Ni2(OAc)2 at 1 atm, heated to 100 deg C, stirred for 2-16 hrs to form a polyether carbonate having a Mn of 25,400 g/mol (i.e. Dalton) with a PDI of 1.004, (Table 1, para  155-167), which meets the claimed high molecular weight polyether carbonate (See Mw range in claim 16) at the pressure and temperature with no starter cited in claim 27. The above cyclohexane oxide (CHO) and carbon dioxide are reacted, wherein the CHO meets the claimed formula (IV) wherein Re1 and Re2 are taken together to form a saturated carbon ring and the CO2 meets the carbonate portion, as evidenced by Jeong which teaches that a copolymer of an epoxy and carbon dioxide will have the formula 
    PNG
    media_image1.png
    135
    300
    media_image1.png
    Greyscale
(para 8). The above catalyst L9Ni(OAc)2 has the formula 
    PNG
    media_image2.png
    322
    175
    media_image2.png
    Greyscale
, wherein H2L9, R3=(CH2)3, (para 155-156), which meets the claimed formula (I). The above X=OAc of the catalyst also meets the claimed X end group, OC(O)Rx, wherein Rx is an aliphatic as cited in Formula (IV) of claim 27, as evidenced by the Applicant’s specification which states that the identity of X in formula (IV) will depend on the nature of X in formula (I). (See para 205-206 of the US publication). Keyworth further teaches an over 99% selectivity toward the polycarbonate portion over the polyether portion (para 168), which meets the claimed m/(n+m) is greater than 0 and less than 1 since this correlate to 99/1+99 = 0.99 to less than 1. The above Mn of 25,400 g/mol also meets where m+n is greater than 1000. 
Although, the polyether carbonate n is defined by the process of claims 1 and 25, this is a product-by-process claim.  Here, as cited above and incorporated herein, Keyworth teaches each and every component of the high molecular weight polyether carbonate such as the same cyclohexane oxide (CHO), carbon dioxide (CO2) reaction with the catalyst L9Ni2(OAc)2 to form the claimed formula (IV) and having a high molecular weight. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Response to Arguments
Applicant’s arguments, see page 14-16, filed 05/25/2022, with respect to the rejection over Keyworth in view Jeong, have been fully considered and are persuasive. 
On page 14-16, the Applicant argues that, although Jeong teaches the DMC catalyst, the advantages taught in Jeong only occur when the DMC catalyst is used in combination with a salen based catalysts having the formula (I) 
    PNG
    media_image3.png
    143
    316
    media_image3.png
    Greyscale
, (para 30 and 40), which is structurally distinct from the imine ligand catalysts taught in Keyworth. Thus, because the DMC catalyst is used in combination with a different type of catalyst, one skilled in the art would not have a reasonable expectation of success that such use would have the same advantages.
This argument was found persuasive by the Office and thus, the rejection of claims 1-5, 8-26, 28-31, under 35 U.S.C. 103 as being unpatentable over Keyworth in further view of Jeong  has been withdrawn. 

Applicant's arguments filed 05/25/2022 have been fully considered but they are also not persuasive in part.
On page 13, the Applicant requests the double patenting rejections be held in abeyance. In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Pertinent Prior Art
As cited above and incorporated herein, claims 1-26 and 28-31 are rejected on the grounds of nonstatutory double patenting and/or 112(b), but are free of prior art. 
The first closest prior art is US 2017/0204221 A1 to Keyworth et al. (hereinafter Keyworth). Keyworth teaches a method of polymerization comprising a reaction of carbon dioxide with an epoxide in the presence of a catalyst having formula I (See abstract and para 12). Specifically, cyclohexane oxide (CHO), carbon dioxide (CO2) and the catalyst L9Ni2(OAc)2 at 1 atm, heated to 100 deg C, stirred for 2-16 hrs to form a polyether carbonate having a Mn of 25,400 g/mol (i.e. Dalton) with a PDI of 1.004, (Table 1, para  155-167). The L9Ni2(OAc)2 has the formula
    PNG
    media_image4.png
    395
    204
    media_image4.png
    Greyscale
, wherein R3 is (CH2)3.
Keyworth does not teach the double metal cyanide catalyst (DMC).

The second closest prior art is US 2012/0232245 A1 to Jeong et al. (hereinafter Jeong).
However, Jeong teaches the method preparing poly(alkylene carbonate) containing ether linkages, by copolymerizing epoxy and carbon dioxide with a Salen-based catalyst having formula (I) and a DMC catalyst together (See abstract). Jeong also teaches the DMC is specifically Zn3[Co(CN)6]2.xZnCl2.yH2O.zA, (para 35). Jeong further teaches that the content of the ether linkages can be controlled/regulated by the amount of used DMC and the amount of carbonate is controlled by the CO2 pressure (para 55-58).
Jeong does not teach the catalyst having claimed formula (I).

	Furthermore, as cited above in the Applicant’s arguments, Jeong only teaches the DMC catalyst used in combination with a Salen-based catalyst and does not teach any motivation to use the DMC catalyst in combination with other catalyst such as the imine-based ligand having the formula in Keyworth.

Conclusion
	Although the above rejection is changed from 35 U.S.C. 103 to 35 U.S.C. 102, the rejection relies on the exact same teachings of the remaining references to support the rejection, and thus, does not constitute a new ground of rejection. (See MPEP 1207.03(a), "lack of novelty is the epitome of obviousness.").
Furthermore, Applicant's amendment of claim 27, such as the inclusion of “X” also necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, for the above reasons, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766